COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-09-455-CV

BANK OF AMERICA, N.A.                                                   APPELLANT

                                           V.

W ARRANTECH AUTOMOTIVE, INC.                                             APPELLEE

                                        ----------

            FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT
                                        ----------

      W e have considered appellant’s “Motion For Dismissal W ith Prejudice

Pursuant To Settlement.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which let

execution issue.

                                                     PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: April 22, 2010




      1
           See Tex. R. App. P. 47.4.